FILED
                            NOT FOR PUBLICATION                             JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN WAYNE WARDEN, Jr.,                          No. 13-15989

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01461-DGC

  v.
                                                 MEMORANDUM*
NAYELIE BARRIGAN, CRN, Certified
Registered Nurse at ADOC Yuma,
Cocopah Medical Unit; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Former Arizona state prisoner John Wayne Warden, Jr., appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Szajer v. City of Los Angeles, 632 F.3d 607,

610 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment because Warden

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent by denying or delaying post-operative treatment for his left

eye, or by interfering with his ability to receive post-operative treatment. See

Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (prison officials act

with deliberate indifference only if they know of and disregard an excessive risk to

inmate health; a prisoner’s difference of opinion concerning the course of

treatment does not amount to deliberate indifference); Hallett v. Morgan, 296 F.3d
732, 745-46 (9th Cir. 2002) (delay of medical treatment does not constitute

deliberate indifference unless delay led to further injury).

      We reject Warden’s contention that the district court abused its discretion in

considering defendants’ evidence.

      AFFIRMED.




                                           2                                   13-15989